300 A.2d 2 (1972)
FOOD CRAFTS, INC., Employer-Below, Appellant,
v.
Faustino SANTIAGO, Employee-Below, Appellee.
Supreme Court of Delaware.
July 13, 1972.
Alfred M. Isaacs of Flanzer & Isaacs, Wilmington, for appellant.
Oliver V. Suddard, Wilmington, for appellee.
WOLCOTT, C. J., and CAREY and HERRMANN, JJ., sitting.
PER CURIAM:
This is an appeal from a judgment of the Superior Court reversing the action of the Industrial Accident Board on a petition filed by the employer to terminate disability payments.
The Superior Court, in hearing appeals from the Industrial Accident Board, has the sole function to determine whether or not there was substantial competent evidence in the record sufficient to support the findings of the Board. Johnson v. Chrysler Corp., Del.Supr., 213 A.2d 64 (1965). In exercising this review function, the Superior Court should weigh the evidence to determine the sufficiency of it.
The questions raised by the appellant before us are entirely factual in nature. We *3 have read the Opinion of the Court below and agree with it, and accordingly affirm the judgment of the Superior Court on the Opinion below. Santiago v. Food Crafts, Inc., Del.Super., 286 A.2d 762 (1971).